     Case
        Case
          1:20-cv-00675-DAD-JLT
             1:20-cv-00675-JLT Document
                                Document2220-1
                                            FiledFiled
                                                   03/23/21
                                                       03/19/21
                                                             Page
                                                                Page
                                                                  1 of12of 2


 1 Sean P. Nalty CA Bar No. 121253
   sean.nalty@ogletreedeakins.com
 2 OGLETREE, DEAKINS, NASH, SMOAK &
   STEWART, P.C.
 3 Steuart Tower, Suite 1300
   One Market Plaza
 4 San Francisco, CA 94105
   Telephone:     415.442.4810
 5 Facsimile:     415.442.4870
 6 ATTORNEYS FOR PLAINTIFF
   SUN LIFE ASSURANCE COMPANY OF CANADA
 7

 8                               UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISRICT OF CALIFORNIA

10

11 SUN LIFE ASSURANCE COMPANY OF                        Case No. 1:20-cv-00675 JLT
                                                                                DAD-JLT
   CANADA
12
              Plaintiff,                                                 JUDGMENT ON SUN LIFE
                                                        [PROPOSED] JUDGEMENT
13                                                      ASSURANCE COMPANY’S
        v.                                              DECLARATORY RELIEF COMPLAINT
14                                                      BASED ON THE STIPULATION OF THE
                                                        PARTIES
15 SHARI GOERTZEN, KRISTI                               (Doc. 20)
   HARTSFIELD, IVAN RAY GOERTZEN,                       Complaint Filed: May 13, 2020
16 and MARGIE ANN ELLIS GOERTZEN                        Trial Date:      None
                                                        Judge: Magistrate Judge Jennifer L. Thurston
17                 Defendant.

18

19

20          Based on the stipulated facts and conclusions by the parties to this action filed concurrently

21 with this Judgment, and Good Cause appearing therefor, the Court hereby enters Judgment in favor

22 of Sun Life Assurance Company of Canada on its Complaint for Declaratory Relief and makes the

23 following findings and conclusions as part of the Judgment based on the stipulation of the Parties:

24          1.     On August 16, 1992, Sun Life issued to Ivan Goertzen (“Ivan”), as policy owner

25 and insured, an individual life insurance policy, no. 9269612, with a Face Amount of One Hundred

26 Thousand Dollars ($100,000.00) (“the Policy”).

27

28

                                                              CASE NO. 1:20-cv-00675 DAD-JLT
                   JUDGMENT IN FAVOR OF SUN LIFE ASSURANCE COMPANY OF CANADA
     Case
        Case
          1:20-cv-00675-DAD-JLT
             1:20-cv-00675-JLT Document
                                Document2220-1
                                            FiledFiled
                                                   03/23/21
                                                       03/19/21
                                                             Page
                                                                Page
                                                                  2 of22of 2



 1           2.     On July 2, 2018, Sun Life received a beneficiary change form dated July 2, 2018
 2 which named Ivan’s daughters, Shari Goertzen (“Shari”) and Kristi –Hartsfield (“Kristi”), as

 3 irrevocable beneficiaries under the Policy (“2018 Beneficiary Change”).

 4           3.     On July 3, 2018, Sun Life accepted the 2018 Beneficiary Change and sent a
 5 confirmation letter to Ivan.

 6           4.     On September 24, 2019, Sun Life received a beneficiary change form, dated
 7 September 22, 2019, naming Ivan’s new wife Margie Ann Ellis Goertzen (“Margie”) as the

 8 Policy’s sole primary beneficiary. (“2019 Beneficiary Change”).

 9           5.     The 2018 Beneficiary Change, which names Ivan’s daughters, Shari and Kristi as
10 irrevocable beneficiaries under the Policy, is the proper and enforceable beneficiary designation

11 under the Policy and can be relied on by Sun Life in all respects, including in the administration of

12 the Policy and/or the payment of any benefits under the Policy. This irrevocable beneficiary

13 designation cannot be changed without the written consent of Shari and Kristi.

14           6.     The 2019 Beneficiary Change dated September 22, 2019, naming Ivan’s new wife
15 Margie as sole beneficiary under the Policy, is invalid and unenforceable and should not be relied

16 on by Sun Life in any respect. Margie is not now, and never has been, a beneficiary under the

17 Policy.

18           7.     Since July 2, 2018, Shari Goertzen and Kristi Hartsfield have been, and continue to
19 be, the irrevocable beneficiaries under the Policy.

20           Accordingly, the Court enters Judgment in this matter in favor of Sun Life as stated above.
21 The Parties are responsible for their own attorney’s fees and costs.

22

23
     DATED: March 22, 2021
24                                                        THE HONORABLE JENNIFER L.
                                                          THURSTON
25                                                        MAGISTRATE JUDGE
26

27

28
                                                 2            CASE NO. 1:20-cv-00675 DAD-JLT
                   JUDGMENT IN FAVOR OF SUN LIFE ASSURANCE COMPANY OF CANADA
